IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-40314
                          Summary Calendar


MARIO MORENO,

                                           Petitioner-Appellant,
versus

DALE H. BROWN, Warden, FCI, Beaumont (Low),

                                           Respondent-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:97-CV-499
                        - - - - - - - - - -

                            May 14, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Mario Moreno, federal prisoner # 60630-079, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition for a

writ of habeas corpus.   Moreno’s motion to take judicial notice

and to supplement the record is DENIED.

     Moreno argues that he was entitled to credit on his federal

sentence for time served in state jail prior to his delivery to

federal authorities and that he should have received an

evidentiary hearing in the district court.    Because Moreno

received credit for the relevant jail time on a Texas state


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40314
                                -2-

sentence, he is not entitled to credit on his federal sentence.

See 18 U.S.C. § 3585(b) (West 1998); see United States v.

Dovalina, 711 F.2d 737, 740 (5th Cir. 1983).   Moreno has not

demonstrated that he is entitled to an evidentiary hearing on his

claims.

     DENY MOTION TO TAKE JUDICIAL NOTICE AND TO SUPPLEMENT THE

RECORD DENIED; AFFIRMED.